Citation Nr: 0728467	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO in Pittsburgh, Pennsylvania, which denied service 
connection for diabetes mellitus.  The veteran filed a 
statement in August 2005, indicating that he wished to reopen 
the claim.  The RO undertook development of this statement as 
a claim for reopening, issuing a July 2006 rating decision 
reopening and denying the claim on the merits.  The Board 
believes that this statement should have been taken as a 
Notice of Disagreement.  As there is no prejudice to the 
veteran in considering the August 2005 statement a Notice of 
Disagreement, the Board will proceed.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that the veteran was previously service 
connected for diabetes mellitus by an August 2001 rating 
decision.  A May 2002 rating decision found clear and 
unmistakable error in the August 2001 decision and severed 
service connection.

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence shows 
that the veteran has been diagnosed with type 1 diabetes 
mellitus, and that he does not have type 2 diabetes mellitus.

3.  There is no indication that the veteran's type 1 diabetes 
mellitus was incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's type 1 diabetes mellitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act

As to reopening the claim of service connection, the Board 
considers the claim to have been timely appealed from the 
December 2004 rating decision and that reopening is not 
required, as discussed above.  As such, the Board finds that 
any error related to the VCAA as to reopening is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A second letter, dated August 2005, also 
fully satisfied the duty to notify provisions.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The June 2004 and 
August 2005 letters told him to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran identified 
private medical records from St. Margaret's hospital and a 
physician named Dr. D as relevant to this claim and submitted 
a signed authorized release form so that the RO could 
associate any records with the file.  The RO notified the 
veteran in August 2004 that his authorized release form could 
not be accepted because he had placed both St. Margaret's and 
Dr. D on the form.  The RO informed him that separate 
releases were required and provided copies to him.  The 
veteran did not reply.  In a March 2006 statement, the 
veteran indicated that he had no further evidence to submit.  
The Board notes that medical records from St. Margaret's and 
Dr. D were associated with the veteran's earlier attempts to 
obtain service connection.  The Board is satisfied that the 
duty to assist in acquiring medical records has been 
satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his diabetes mellitus is type 1 or type 
2.  Although an independent medical expert  opinion was 
requested at the June 2007 hearing, the Board concludes that 
further examination or opinion is not needed on the claim 
because, at a minimum, the preponderance of the evidence 
shows that the veteran's disorder is type 1 diabetes mellitus 
and that the claimed condition manifested thirteen years 
after the veteran's military service.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he is entitled to service 
connection for diabetes mellitus as a result of herbicide 
exposure during his service in Vietnam.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence shows that the veteran has a well 
established diagnosis of diabetes mellitus.  The requirement 
of a current disability is met.  See Hickman, supra.  

The veteran's service medical records are silent for any 
diagnosis of diabetes mellitus and there is no indication of 
any sort of renal disorder during his period of service.  
Accordingly, service connection on a direct basis must be 
denied.  See Hickman, supra.  

Alternatively, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  Type 2 diabetes 
mellitus is deemed associated with herbicide exposure, under 
VA law, and shall be service- connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they 
become manifest to a degree of 10 percent or more, even 
though there is no record of such disease during service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309.

The veteran's service record shows that he served in combat 
in Vietnam from August 1969 to August 1970.  His exposure to 
herbicides is, therefore, presumed.  See 38 C.F.R. § 3.307.

The Board notes that the crux of this case is whether the 
veteran has a diagnosis of type 1 or type 2 diabetes 
mellitus.  While the two conditions share a name, the types 
of diabetes "differ in etiology, pathology, genetics, age of 
onset, and treatment."  Dorland's Illustrated Medical 
Dictionary 506 (30th ed. 2003).  Type 2, and type 2 only, has 
been deemed associated with herbicide exposure.  Type 1 is 
not eligible for presumptive service connection.

The veteran argues that he has type 2 diabetes mellitus, 
which would be sufficient to merit service connection under 
the presumption.  See 38 C.F.R. § 3.309.  To that end, he has 
submitted the records of a Dr. S-R showing that he has a type 
2 diagnosis.  The submitted records show merely the diagnosis 
without rationale.

The remainder of the medical evidence shows that the veteran 
has type 1 diabetes mellitus.  The veteran was initially 
diagnosed in January 1984.  In March 1984, the veteran was 
admitted to St. Margaret's hospital, where he was treated by 
Dr. D.  The diagnosis at that time was type 1 diabetes 
mellitus.  Dr. D submitted a May 2001 statement in one of the 
veteran's prior claims for service connection indicating that 
the veteran's diagnosis was type 1.  Two VA examinations, in 
January 2002 and May 2006, were conducted to determine the 
type of diabetes.  The veteran's laboratory results indicate 
basal cell destruction.  Both examination reports state that 
this destruction is indicative of type 1 diabetes mellitus.  

The diagnoses of type 1 diabetes mellitus outweighs that of 
type 2.  There are three independent opinions indicating type 
1.  Type 1 was his original diagnosis.  The opinions of type 
1 have been checked against the veteran's laboratory results.  
The Board finds that the preponderance of the evidence shows 
that the veteran suffers from type 1 diabetes mellitus.  As 
such, the veteran cannot benefit from the presumption.  See 
38 C.F.R. § 3.309, supra.  

In sum, the Board finds that the veteran has type 1 diabetes 
mellitus which manifested many years after his separation 
from service.  Service connection requires either inservice 
incurrence, which is not present, or presumptive treatment, 
which has not been established by the Secretary.  See 
Hickman, supra; see also 38 C.F.R. § 3.309, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus 
claimed as the result of herbicide exposure is denied.




____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


